DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: anti-rotational feature in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the concave surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blain et al. (US Pub 2015/0190242).
With respect to claim 1, Blain discloses a curved (see fig 21 below) expandable interbody device (See figures 19-21 below) for placement between vertebrae comprising: an upper structure (fig 19, 302) configured to abut a superior vertebra; a lower structure (fig 19, 304) configured to abut an inferior vertebra; and a screw mechanism (fig 19, 306) between the upper structure and the lower structure, the screw mechanism comprising a proximal portion (fig 19, 350), a distal portion (fig 19, 352), and a coupler (fig 19, 380), wherein the coupler comprises a central portion at least partially between the proximal portion and the distal portion, wherein the coupler further comprises a proximal interface comprising an upper connector and a lower connector (fig 19, 386s), wherein the proximal portion and the distal portion are configured to rotate as a unit to change a distance between the proximal portion and the distal portion from a first length to a second length (fig 20, L5 and H5 turn in to fig 21, L6 and H6), and wherein the upper structure and the upper connector form an upper curved slot (see fig 21 below) therebetween and the lower structure and the lower connector form a lower curved slot (see fig 21 below) therebetween. With respect to claim 2, Blain discloses wherein the proximal portion comprises a frustoconical surface (fig 20, 364) configured to wedge between the upper structure and the lower structure, and wherein the distal portion comprises a frustoconical surface configured to wedge between the upper structure and the lower structure to change a distance between the upper structure and the lower structure from a first height to a second height (Fig 20 to fig 21). With respect to claim 3, Blain discloses wherein the proximal portion comprises first threads (fig 19, 358) wound in a first direction (shown in fig 20) configured to engage a proximal threaded hole (fig 19, 382) in the coupler, and wherein the distal portion comprises second threads (fig 19, 368) wound in a second direction (shown in fig 20), opposite the first direction, configured to engage a distal threaded hole (fig 19, 384) in the coupler. With respect to claim 4, Blain discloses wherein the first threads and the second threads have an equal pitch, such that when the screw mechanism is actuated, a proximal end of the curved expandable interbody device changes height at a same rate as a distal end of the interbody device (paragraph 17). With respect to claim 6, Blain discloses wherein one or more of the upper structure and the lower structure further comprise a plurality of protrusions (see fig 21 teeth). With respect to claim 7, Blain discloses wherein one or more of the upper structure and the lower structure comprise vertebrae engagement surfaces with a porous or roughened surface (paragraph 18, porous or roughened surface). With respect to claim 8, Blain discloses wherein the vertebrae engagement surfaces comprise a titanium coating (paragraph 18, “titanium coating”). With respect to claim 9, Blain discloses wherein the proximal portion comprises a drive interface (fig 20, 361) configured to be engaged by a deployment tool to rotate the proximal portion and the distal portion. With respect to claim 10, Blain discloses wherein the distal portion comprises a keyed shaft (fig 19, 370) configured to slideably engage with a matching keyed (fig 20, 356)  bore on the proximal portion. With respect to claim 12, Blain discloses wherein the upper structure and the lower structure comprise a right side and a left side when viewed from the top, wherein the right side is convex (the implant has a convex curve to form a nose of the implant). With respect to claim 13, Blain discloses wherein the coupler further comprises at least one anti-rotational feature configured to engage the upper structure or the lower structure to prevent the coupler from rotating when the proximal portion and the distal portion are rotated (paragraph 16).
With respect to claim 14, Blain discloses system comprising: the curved expandable interbody device of Claim 1 (See fig 19-21 below); and a deployment tool (fig 22, 400). With respect to claim 15, Blain discloses wherein the upper curved slot and the lower curved slot are configured to be engaged by the deployment tool to lock the deployment tool to the curved expandable interbody device (tines 402 in figure 24 wrap around the implant between the upper and lower structures). With respect to claim 16, Blain discloses wherein the upper and lower curved slot are configured to allow pivoting of the deployment tool relative to the curved expandable interbody device (paragraph 143, deployment tool can have a bendable hinge to allow the tool to pivot). With respect to claim 17, Blain discloses wherein the upper and lower curved slot are configured to allow pivoting of the deployment tool in the direction of the concave surface of the curved expandable interbody device (paragraph 143, deployment tool can have a bendable hinge to allow the tool to pivot).
With respect to claim 18, Blain discloses a method comprising: coupling a deployment tool (Fig 22, 400) to the curved expandable interbody device of Claim 1 (fig 22, 300); positioning the curved expandable interbody device between the superior vertebra and the inferior vertebra (Fig 22); pivoting the deployment tool and the curved expandable interbody device relative to each other to further position the curved expandable interbody device between the superior vertebra and the inferior vertebra (paragraph 143); and rotating the screw mechanism to expand the curved expandable interbody device (paragraph 144). With respect to claim 19, Blain discloses wherein coupling the deployment tool to the curved expandable interbody device comprises coupling the deployment tool in a locked, straight position relative to the curved expandable interbody device (Fig 22, shows a straight orientation). With respect to claim 20, Blain discloses wherein pivoting the deployment tool relative to the curved expandable interbody device comprises pivoting the deployment tool to a pivoted position of a plurality of pivoted positions (paragraph 143, discloses orienting the tool).

    PNG
    media_image1.png
    931
    713
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US Pub 2015/0190242).
With respect to claim 5, Blain discloses the claimed invention except for wherein the curved expandable interbody device is configured to expand up to 4 mm from an initial collapsed height.
With regard to claim 5 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the curved expandable interbody device is configured to expand up to 4 mm from an initial collapsed height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US Pub 2015/0190242) in view of Messerli et al. (US RE46,647).
	With respect to claim 11, Blain discloses the claimed invention except for wherein the upper structure and the lower structure comprise a right side and a left side when viewed from the top, wherein the left side is concave.
	Messerli et al. discloses wherein the upper structure (fig 3D, 46) and the lower structure (fig 3S, 48) comprise a right side (fig 3A, 24) and a left side (fig 3A, 26) when viewed from the top, wherein the left side is concave (fig 3A, R2) to provide balance support to the spinal column about the midline of the spine (abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blain to include wherein the upper structure and the lower structure comprise a right side and a left side when viewed from the top, wherein the left side is concave in view of Messerli et al. in order to provide balance support to the spinal column about the midline of the spine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11285014 B1 discloses an expandable device with upper and lower structures and a screw mechanism and a pivoting deployment tool
US 11173047 B2 discloses a device with a pivoting deployment tool
US 10478313 B1 discloses a device with a pivoting deployment tool
US 20190046333 A1 discloses a device with a pivoting deployment tool
US 20180325693 A1 discloses an expandable device with upper and lower structures and a screw mechanism and a pivoting deployment tool
US 10022245 B2 discloses a device with a pivoting deployment tool
US 9320610 B2 discloses an expandable device with upper and lower structures and a screw mechanism and a deployment tool
US 20130173003 A1 discloses an expandable device with upper and lower structures and a screw mechanism and a deployment tool
US 20130158669 A1 discloses an expandable device with upper and lower structures and a screw mechanism and a deployment tool
US 8435298 B2 discloses an expandable device with upper and lower structures and a screw mechanism and a deployment tool 
US 20070093897 A1 discloses a device with a pivoting deployment tool
US 20050027360 A1 discloses a device with a pivoting deployment tool
US 6176882 B1 discloses an expandable device with upper and lower structures and a screw mechanism
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773